DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “… wherein the receiver unit generates the one more reflected baseband signals by down-converting them from the one or more echo signal.” It is unclear as to what signals are being referred to as “them.” Is “them” referring to reflected IF echo signals or reflected RF echo signals? Further clarification is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 8, 9, 16, 17, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 7-9, 14, 19, 21, and 26 of U.S. Patent No. 11,340,346 in view of Lovinggood et al US 6,697,603 (hereinafter Lovinggood).


Application No. 17/751,571
U.S. Patent No. 11,340,346
1
3
2
4
3
5
5
7
6
8
8
9
9
14
16
19
17
21
19
26


The patent claims include all the limitations of the instant application claims (see table above for claim comparison regarding which patent claims anticipate instant application claims) except (in claims 1 and 19 of the instant application), the one or more transponders configured to up convert one or more probing signals received from the object detection system.
	In an analogous art, Lovinggood discloses an RF repeater system configured to up convert one or more signals received from a remote device (see fig. 2, col. 5, lines 3-7 and 27-34).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lovinggood with the U.S. patent no. 11,340,346 by implementing an RF repeater circuitry as taught Lovinggood, for the benefit of receiving and retransmitting object detection signals at an intermediary device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 16-17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al US 20210116560 (hereinafter Gulati) in view of Rimini et al US 20190339358 (hereinafter Rimini) and Lovinggood et al US 6,697,603 (hereinafter Lovinggood).
Regarding claim 1, Gulati discloses an object detection system (see fig. 7) for detecting one or more objects in an environment (714, see fig. 7, [0090]), wherein the object detection system is configured to communicate with one or more transponders (720, see fig. 7, [0090]) to detect the one or more objects, wherein the one or more transponders are physically separate from the object detection system while being communicatively coupled thereto through one or more communication links (active repeater 720, communicating with source vehicle 712 that is transmitting a radar signal, see fig. 7, [0090]), the object detection system comprising:
a signal processing unit configured to generate one or more baseband signals (RF signals transmitted from the radar sensor (~indicates an oscillator/signal generator that generates a baseband a signal processing unit to generate the RF signal from the baseband signal), see figs. 3, 5, and 7, [0061], [0076], [0080], [0090]);
a transmitter unit configured to receive the one or more baseband signals from the signal processing unit, generate one or more probing signals using the one or more baseband signals, and transmit the one or more probing signals to the one or more transponders (RF signals transmitted from the radar sensor to the active repeater 720 (~indicates an oscillator/signal generator that generates a baseband a signal processing unit to generate the RF signal from the baseband signal), see figs. 3, 5, and 7, [0061], [0076], [0080], [0090]); and
a receiver unit configured to receive one or more echo signals associated with the one or more probing signals from the one or more transponders (active repeater repeats the received signal 718 back to source vehicle 712, see fig. 7, [0090]) 
wherein the signal processing unit is configured to detect the one or more objects based at least in part on the one or more reflected 
	Gulati does not specifically disclose generating one or more reflected baseband signals from the one or more echo signals, and wherein the signal processing unit is configured to detect the one or more objects based at least in part on the one or more reflected baseband signals and the one or more baseband signals.
	In the same field of endeavor, Rimini discloses an object detection system for one or more objects (see figs. 6) comprising:
a signal processing unit configured to generate one or more baseband signals (606, see fig. 6, [0071]);
a transmitter unit (602, see fig. 6, [0070]) configured to receive the one or more baseband units from the signal processing unit, generate one or more probing signals using the one or more baseband signals, and transmit the one or more probing signals (see fig. 6, [0070]-[0071]);
a receiver unit (604, see fig. 6, [0070]) configured to generate one or more reflected baseband signals (616, see fig. 6, [0071]-[0072]) from one or more echo signals (620, see fig. 6, [0072]), and 
wherein the signal processing unit is configured to detect the one or more objects based at least in part on the one or more reflected baseband signals and the one or more baseband signals (see figs. 6, [0062], [0072]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rimini with Gulati by detecting an object from the beat signal frequency of baseband signals from the transmit and receive path as taught by Rimini, for the benefit of performing proximity detection.
	The combination of Gulati and Rimini does not specifically disclose the one or more transponders configured to up convert one or more probing signals received from the object detection system.
	In an analogous art, Lovinggood discloses an RF repeater system configured to up convert one or more signals received from a remote device (see fig. 2, col. 5, lines 3-7 and 27-34).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lovinggood with the combination of Gulati and Rimini by implementing an RF repeater circuitry as taught Lovinggood, for the benefit of receiving and retransmitting object detection signals at an intermediary device.
	Regarding claim 2 as applied to claim 1, Gulati further discloses further comprising a router configured to receive the one or more probing signals and couple them to the one or more communication links, and to couple the one or more echo signals, received from the one or more communication links, to the object detection system (RSU, see [0088]-[0089], [0091]).
	Regarding claim 3 as applied to claim 1, Gulati as modified by Rimini discloses the claimed invention. Rimini further discloses wherein the one or more probing signals comprise the one or more baseband signals and the one or more echo signals comprise the one or more reflected baseband signals (see fig. 6, [0070]-[0072]), or wherein the one or more probing signals and the one or more echo signals comprise one or more intermediate frequency (IF) signals, wherein the one or more IF signals comprise intermediate frequency carriers modulated by the one or more baseband signals or by the one or more reflected baseband signals.
	Regarding claim 9 as applied to claim 1, Gulati further discloses wherein the signal processing unit is configured to detect the one or more objects at least in part by one or more of:
determining distances between the one or more transponders and the one or more objects;
determining velocities of the one or more objects with respect to the one or more transponders (see [0062], [0090]);
generating an object signal usable for determining the distances between the one or more transponders and the one or more objects; and
generating an object signal usable for determining the velocities of the one or more objects with respect to the one or more transponders.
	Regarding claim 10 as applied to claim 1, Gulati further discloses wherein the one or more probing signals comprise one or more multiplexed probing signals, and wherein the object detection system further comprises at least one intra-transponder multiplexer configured to generate the one or more multiplexed probing signals (RF signals transmitted from the radar sensor to the active repeater 720, see figs. 3, 5, and 7, [0061], [0076], [0080], [0090]).
	Regarding claim 16 as applied to claim 1, Gulati further discloses wherein the signal processing unit comprises at least a digital signal processing unit (see [0062]).
	Regarding claim 17 as applied to claim 1, Gulati further discloses wherein the object detection system is configured to detect the one or more objects using one or more sensing modalities, wherein the one or more sensing modalities include one or more of radar sensing, lidar sensing, imaging, kinematic sensing and positioning sensing (see fig. 7, [0090]).
	Regarding claim 19, Gulati discloses a transponder (active repeater 720, see fig. 7, [0090]) configured to receive an input probing signal from an object detection system (active repeater 720 receives beamforming radar signals from source radar 712, see fig. 7, [0090]) and transmit an output echo signal to the object detection system (active repeater repeats received signal 718 from target 714 to source vehicle 712, see fig. 7, [0090]), wherein the output echo signal is usable for detecting one or more objects in an environment (see fig. 7, [0090]), wherein the transponder is physically separate from the object detection system while being communicatively coupled thereto through a communication link (see fig. 7, [0090]), the transponder comprising:
an antenna unit (724, see fig. 7) configured to: generate free space probing waves (728, see fig. 7, [0090]) using one or more RF probing signals (726, see fig. 7, [0090]) and direct the free space probing waves to the environment for detecting the one or more objects (active repeater beam sweeps a plurality of transmit beams 728, see fig. 7, [0090]), and generate one or more RF echo signals (726, see fig. 7, [0090]) using free space echo waves received from the one or more objects (active repeater repeats received signal 718 from target 714 to source vehicle 712, see fig. 7, [0090]).
	Gulati does not specifically disclose: 
an upconverter unit configured to generate one or more RF probing signals; 
a downconverter unit configured to generate one or more echo signals by down-converting one or more RF echo signals associated with the one or more RF probing signals, wherein the output echo signal comprises the one or more echo signals. 
In the same field of endeavor, Rimini discloses an object detection system for one or more objects (see figs. 6) comprising:
an upconverter unit (610, see fig. 6) configured to generate one or more RF probing signals (620-1, see fig. 6, [0070]); 
a downconverter unit (608, see fig. 6, [0072]) configured to generate one or more echo signals (616-2, see fig. 6, [0072]) using one or more RF echo signals associated with the one or more RF probing signals, wherein the output echo signal comprises the one or more echo signals (620-2, see fig. 6, [0072]). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rimini with Gulati by detecting an object from the beat signal frequency of baseband signals from the transmit and receive path as taught by Rimini, for the benefit of performing proximity detection.
The combination of Gulati and Rimini does not specifically disclose the upconverter unit configured to upconvert one or more probing signals associated with the input probing signal to generate one or more RF probing signals.
In an analogous art, Lovinggood discloses an RF repeater system configured to up convert one or more signals associated with an input signal into the RF repeater system to generate one or more probing signals (see fig. 2, col. 5, lines 3-7 and 27-34).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lovinggood with the combination of Gulati and Rimini by implementing an RF repeater circuitry as taught Lovinggood, for the benefit of receiving and retransmitting object detection signals at an intermediary device.
Regarding claim 20 as applied to claim 19, Gulati as modified by Rimini discloses the claimed invention. Rimini further discloses wherein the input probing signal comprises a digital input probing signal (see fig. 6, [0071]) and the transponder further comprises:
a digital-to-analog (D-to-A) converter configured to convert an input probing signal digital probing signal to an analog signal ([0033], [0036], [0071]); and
an analog-to-digital (A-to-D) converter configured to convert the echo signal to digital signals ([0033], [0036], [0071]).
Regarding claim 21 as applied to claim 19, Gulati further discloses a router configured to couple the input probing signal from the communication link to the transponder, and to couple the output echo signal to the communication link (RSU, see [0088]-[0089], [0091]).
Regarding claim 23 as applied to claim 19, Gulati further discloses wherein the input probing signal comprises a multiplexed probing signal, and wherein the transponder further comprises at least one intra- transponder demultiplexer configured to generate the one or more probing signals using the multiplexed probing signal (RF signals transmitted from the radar sensor to the active repeater 720, see figs. 3, 5, and 7, [0061], [0076], [0080], [0090]).
Claims 5, 6, 8, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al US 20210116560 (hereinafter Gulati) in view of Rimini et al US 20190339358 (hereinafter Rimini) and Lovinggood et al US 6,697,603 (hereinafter Lovinggood) as applied to claims 1 and 19 above, and further in view of Horng et al US 20140128748 (hereinafter Horng).
Regarding claim 5 as applied to claim 1, the combination of Gulati, Rimini, and Lovinggood disclose the claimed invention except wherein the one or more probing signals comprise one or more optical probing signals and the object detection system further comprises one or more electrical-to-optical converters configured to generate the one or more optical probing signals. In the same field of endeavor, Horng discloses an object detection system (see fig. 5D) comprising a transmitter unit that generates one or more probing signals, wherein the one or more probing signals comprise one or more optical probing signals and the object detection system further comprises one or more electrical-to-optical converters configured to generate the one or more optical probing signals (see fig. 5D, [0039]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gulati as modified by Rimini with Horng by transmitting an optical signal toward the device/target, for the benefit of determining motion or vibration of the target.
Regarding claim 6 as applied to claim 5, the combination of Gulati, Rimini, Lovinggood and Horng disclose the claimed invention. Horng further discloses wherein the one or more echo signals comprise one or more optical echo signals and the object detection system further comprises one or more optical-to-electrical converters configured to convert the one or more optical echo signals to one or more electrical echo signals (see fig. 5D, [0039]).
Regarding claim 8 as applied to claim 6, the combination of Gulati, Rimini, and Horng disclose the claimed invention. Horng further discloses wherein the one or more optical probing signals comprise one or more optical carrier signals modulated by the one or more baseband signals or one or more upconverted baseband signals, wherein the upconverted baseband signals are up converted to RF or IF frequencies (see fig. 5D, [0039]).
Regarding claim 18 as applied to claim 1, Gulati as modified by Rimini and Lovinggood discloses the claimed invention except a lidar central unit configured for detecting the one or more objects by generating one or more lidar probing signals and one or more lidar echo signals associated with reflections of the one or more lidar probing signals by the one or more objects. In the same field of endeavor, Awad discloses lidar central unit configured for detecting the one or more objects by generating one or more lidar probing signals and one or more lidar echo signals associated with reflections of the one or more lidar probing signals by the one or more objects (see [0040], [0044], [0046]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Awad with the combined teaching of Gulati, Rimini, and Lovinggood by incorporating a lidar sensor and collecting Lidar sensor data, as taught by Awad, for the benefit of generating point cloud data for identifying vehicles on a roadway.
Regarding claim 22 as applied to claim 19 the combination of Gulati, Rimini, and Lovinggood discloses the claimed invention except wherein the input probing signal comprises an optical probing signal and the transponder further comprises at least one optical-to-electrical converter configured to convert the optical probing signal to an electronic probing signal, and an electrical-to-optical converter configured to convert the echo signal to optical echo signal. In the same field of endeavor, Horng discloses an object detection system (see fig. 5D) that generates an input probing signal comprising an optical probing signal, and a transponder comprising at least one optical-to-electrical converter configured to convert the optical probing signal to an electronic probing signal, and an electrical-to-optical converter configured to convert the echo signal to optical echo signal (see fig. 5D, [0039]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gulati as modified by Rimini with Horng by transmitting an optical signal toward the device/target, for the benefit of determining motion or vibration of the target.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al US 20210116560 (hereinafter Gulati) in view of Rimini et al US 20190339358 (hereinafter Rimini) and Lovinggood et al US 6,697,603 as applied to claim 19 above, and further in view of Awad Alla et al et al US 20210020037 (hereinafter Awad). 
Regarding claim 27 as applied to claim 19, Gulati as modified by Rimini and Lovinggood discloses the claimed invention except wherein the transponder further comprises a lidar transponder configured to receive one or more lidar probing signals, generate free space lidar probing waves therefrom, receive one or more free space lidar echo waves from the one or more objects, generate one or more lidar echo signals using the one or more free space lidar echo waves, and transmit the one or more lidar echo signals to the object detection system. In the same field of endeavor, Awad discloses a lidar transponder configured to receive one or more lidar probing signals, generate free space lidar probing waves therefrom, receive one or more free space lidar echo waves from the one or more objects, generate one or more lidar echo signals using the one or more free space lidar echo waves, and transmit the one or more lidar echo signals to an object detection system (server 110 instructs Lidar to collect data, and the Lidar responds by collecting Lidar data, see [0040], [0044], [0046]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Awad with the combined teaching of Gulati, Rimini, and Lovinggood by incorporating a lidar sensor and collecting Lidar sensor data, as taught by Awad, for the benefit of generating point cloud data for identifying vehicles on a roadway.
Allowable Subject Matter
Claims 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 28, Awad Alla et al US 20210020037 discloses an end node distributor for distributing probing signals generated by an object detection system among two or more transponders to detect one or more objects in an environment, wherein the end node distributor is physically separate from the object detection system and the two or more transponders while being communicatively coupled thereto through a node link and communication links respectively.
The instant invention discloses the end node distributor comprising: an inter-transponder demultiplexer configured to receive a node signal comprising a plurality of multiplexed probing signals, from the object detection system and generate two or more multiplexed probing signals using the node signal;
an inter-transponder multiplexer configured to generate an echo node signal comprising a plurality of multiplexed echo signals, using two or more multiplexed echo signals received from two or more transponders; and
a first router configured to couple the node signal from a node link to the inter-transponder demultiplexer and the couple the echo node signal from the inter- transponder multiplexer to the node link.
The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Awad Alla or any other prior art of record, alone, or in combination.
Claims 29-30 are allowed by virtue of being dependent on claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7, 11-15, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the combination of Gulati, Rimini, and Lovinggood disclose the claimed invention except wherein the one or more optical probing signals comprise one or more multiplexed optical probing signals and the one or more optical echo signals comprise one or more multiplexed optical echo signals, wherein the object detection system further comprises an optical multiplexer configured to generate the one or more multiplexed optical probing signals using the one or more optical probing signals, and wherein the receiver unit further comprises one or more electronic de-multiplexers configured to generate the one or more reflected baseband signals using one or more multiplexed electrical echo signals generated from the one or more multiplexed optical echo signals. The above novel features, in combination with the other recited limitations of the base claims, are not taught, suggested, or made obvious by Gulati, Rimini, Lovinggood or any other prior art of record, alone, or in combination.
Regarding claims 7 and 24, the combination of Gulati, Rimini, and Lovinggood discloses the claimed invention except wherein the one or more echo signals comprise one or more multiplexed echo signals, and wherein the object detection system further comprises at least one intra-transponder de-multiplexer configured to generate the one or more echo signals. The above novel features, in combination with the other recited limitations of the base claims, are not taught, suggested, or made obvious by Gulati, Rimini, Lovinggood or any other prior art of record, alone, or in combination. Claims 12-15 and 25-26 are allowable by virtue of being dependent on claims 11 and 24 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hormis et al US 20200358501 discloses beamforming repeaters.
Ko US 20170257159 discloses RF Repeater.
Lemson et al US 20140072064 discloses software reconfigurable distributed antenna system and method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648